DETAILED ACTION
The preliminary amendment filed March 17, 2020 has been entered.  Claims 1-16 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sealing mechanism” in claim 16 invokes 35 U.S.C. 112(f) because the limitation recites a function (“sealing”) and a generic placeholder (“mechanism”) without reciting structure for performing the function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the oscillating rod" in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 introduces an oscillating rod, but claim 5 does not depend therefrom.  However, for further examination on the merits, claim 5 is treated as depending from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,666,540 to Milhorn (Milhorn).
Regarding claim 1, Milhorn discloses an outpouring assembly (500), comprising an outpouring plate (the plate shown at the lower end of nozzle assembly 509 in Fig. 5), wherein the outpouring plate is provided with a liquid outlet through hole (the hole in the plate through which nozzle 511 passes), a paste discharge pipe (511) is disposed in the liquid outlet through hole (shown in Fig. 5; see also col. 4, lines 36-38 [in order for the nozzle to extend from the upper end of the plate to a location below the plate, an opening through which the nozzle passes must be present), the paste discharge pipe moves up and down in the liquid outlet through hole (col. 4, lines 36-38; see also col. 4, lines 1-9), and when a lower end of the paste discharge pipe extends out of the liquid outlet through hole, the paste discharge pipe is in a liquid outpouring state (as shown in Fig. 5; the nozzle is in the extended position for outpouring the tint).
Regarding claim 3, Milhorn further discloses the paste discharge pipe moves up and down in the liquid outlet through hole means that the paste discharge pipe is subjected to downward force to extend downwards and is subjected to upward force to retract (Fig. 5 and col. 4, lines 36-38; in order to extend the nozzle downward it must be subject to a downward force and to retract it upward it must be subject to an upward force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Milhorn.
Regarding claim 2, Milhorn discloses the outpouring assembly according to claim 1, but does not disclose a thickness of a wall of a lower end surface of the paste discharge pipe is less than 1 millimeter; or the paste discharge pipe is a thin-wall pipe, and a thickness of the thin-wall pipe is less than 1 millimeter; or a thickness of a wall of a lower end of the paste discharge pipe gradually decreases from top to bottom. However, it would have been an obvious matter of design choice to form the discharge pipe (nozzle) having a wall thickness of less than 1mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).  Minimizing the thickness of the wall of the pipe results in less material used to form the pipe, thereby potentially reducing cost and weight.
Regarding claim 16, Milhorn discloses the outpouring assembly according to claim 1, but does not disclose a sealing mechanism is disposed between the liquid outlet through hole and the paste discharge pipe.  However, seals such as O-rings are well known in the art for sealing between a pipe/tube and an opening through which the pipe/tube passes in order to prevent/reduce leakage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a seal such as an O-ring at the hole to seal around the discharge pipe to prevent/reduce leakage around the nozzle.

Allowable Subject Matter
Claims 4 and 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited documents do not disclose, in combination with the claimed invention as a whole, “an oscillating rod rotatably disposed on the outpouring plate, wherein an upper limiting stopper and a lower limiting stopper are disposed on the paste discharge pipe, and an end A of the oscillating rod is located between the upper limiting stopper and the lower limiting stopper; or a lower limiting stopper is located on the paste discharge pipe, an end A of the oscillating rod is located above the lower limiting stopper, and a spring is disposed between the paste discharge pipe and the outpouring plate.”  Further, the cited documents do not disclose, in combination with the claimed invention as a whole, “the outpouring assembly is a backflow outpouring assembly, the backflow outpouring assembly further comprises a first valve member, the first valve member comprises at least one backflow channel, and relative movement is performed between the first valve member and the outpouring plate, so that the backflow outpouring assembly performs switching between an outpouring location and a backflow location.”  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        May 26, 2022